Exhibit 99.1 ROGERS COMMUNICATIONS INC. AT A GLANCE ► DELIVERING RESULTS IN FINANCIAL HIGHLIGHTS (In millions of dollars, except per share data) 2008 2007 2006 2005 2004 Revenue $ 11,335 $ 10,123 $ 8,838 $ 7,334 $ 5,514 Adjusted operating profit 4,060 3,703 2,942 2,252 1,752 Adjusted operating profit margin 36 % 37 % 33 % 31 % 32 % Adjusted net income (loss) 1,260 1,066 684 47 (32 ) Adjusted basic earnings (loss) per share 1.98 1.67 1.08 0.08 (0.07 ) Annualized dividend rate at year-end 1.00 0.50 0.16 0.075 0.05 Total assets 17,093 15,325 14,105 13,834 13,273 Long-term debt (includes current portion) 8,507 6,033 6,988 7,739 8,542 Shareholders‘ equity 4,727 4,624 4,200 3,528 2,385 Number of employees 29,200 27,900 25,700 22,600 19,300 TOTAL SHAREHOLDER RETURN For a detailed discussion of our financial and operating metrics and results, please see the accompanying MD&A later in this report. ROGERS COMMUNICATIONS INC. AT A GLANCE For a detailed discussion of our financial and operating metrics and results, please see the accompanying MD&A later in this report. INNOVATION IN COMMUNICATIONS, INFORMATION AND ENTERTAINMENT Rogers Communications Inc. is a diversified Canadian communications and media company engaged in three primary lines of business. Rogers Wireless is Canada’s largest wireless voice and data communications services provider and the country’s only national carrier operating on the world standard GSM and HSPA technology platforms. Rogers Cable is Canada’s largest cable services provider, offering cable television, high-speed Internet access, and telephony offerings for residential and business customers, and operating a retail distribution chain which offers Rogers branded wireless and home entertainment products and services. Rogers Media is Canada’s premier group of category-leading broadcast, specialty, print and on-line media assets with businesses in radio and television broadcasting, televised shopping, magazine and trade journal publication, and sports entertainment. ROGERS COMMUNICATIONS INC.2008 ANNUAL REPORT 1 IN TRIBUTE Edward “Ted” S.
